DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Elings et al. [US 2014/0354969 A1] in view of Yang et al. [US 2015/0248127 A1] and further in view of Adel et al. [US 2010/0175033 A1].

Regarding claims 16 and 27, Elings et al. discloses a method (Fig. 20) / a computer program product comprising a non-transitory computer-readable medium comprising machine-readable instructions therein, the instructions (paragraph [0415]), upon execution by a processing system of determining a weighting factor for a measurement made at a measurement location on a substrate (paragraph [0371]), the method comprising: 
determining a position-dependent variance of the measured property and updating a sampling plan based on the position-dependent variance of the measured property using a weighted least-square estimation (paragraph [0371], see also Fig. 20).

Elings et al. does not teach applying a quality test to the measurement, the quality test based at least partly on supplementary data associated with the measurement location.
However, Yang et al. discloses a process management system and discloses acquiring statistical data relating to wafer characteristic values for a plurality of wafers, comparing a wafer characteristic value for a reference wafer with the statistical data, and setting a reference condition for the wafer characteristic values (see claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art to apply a quality test to the measurement data, as taught by Yang et al. in the system of Elings et al. because such a modification provides excellent production yields in consideration of correlations between respective process flows and relevant process parameters (paragraph [0122] of Yang et al.).

Elings et al. as modified does not teach determining the weighting factor based on a result of the quality test.
	However, Adel et al. discloses increasing a weight applied to a metrology contribution from one or more values of metrology characteristics or diminishing a weight of a metrology contribution from one or more values of metrology characteristics (see claim 6).
	Therefore, it would have been obvious to one of ordinary skill in the art to apply a weighting factor based on a result of the quality test, as taught by Adel et al. in the system of Elings et al. as modified because such a modification can reduce the cycle time to reach an optimal metrology target design and further more can improve peak target performance in terms of accuracy and dynamic range (paragraph [0045] of Adel et al.).

Regarding claims 17 and 28, Elings et al. discloses wherein the supplementary data comprises statistical data based on previously processed substrates (paragraph [0371], see also Figs. 21-22).

Regarding claims 18 and 29, Elings et al. discloses wherein the statistical data represents a variation of measurements across the previously processed substrates, and the quality test is based on a comparison of the measurement with the variation seen at corresponding locations on the previously processed substrates (paragraph [0371], see also Figs. 21-22).

Regarding claims 19 and 30, Elings et al. discloses wherein the variation is determined using residual values relative to a fitted model (paragraphs [0349]-[0352]).

Regarding claims 20 and 31, Elings et al. discloses wherein the statistical data represents a set of component vectors describing spatial distributions of measurements of the previously processed substrates (paragraph [0371], see also Fig. 20).

Regarding claims 21, 22, 32 and 33, Adel et al. discloses wherein the quality test compares the measurement with a value predicted by one or more of the component vectors, wherein an outlier measurement identified using the quality test is replaced with a value based at least partly on the statistical data (paragraph [0040], see also Fig. 3).

Regarding claims 23-25 and 34, Adel et al. discloses wherein the quality test is based at least partly on height data measured on the substrate, wherein a zero weighting is applied to an outlier measurement identified using the quality test, wherein an outlier measurement identified using the quality test is replaced with a measurement at a neighboring position (paragraph [0028], see also Fig. 3).

Regarding claims 26 and 35, Elings et al. discloses a method of manufacturing devices including a lithographic process step, wherein, before or after performing the lithographic process step, measurements are obtained at a selected set of locations across a substrate, wherein weighing factors for the measurements are obtained, and wherein the obtained measurements modified in accordance with the weighting factors are used to adjust one or more parameters of the lithographic process step for the processing of the substrate and/or further substrates (paragraphs [0415] and claim 31).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882